


Exhibit 10.34
AMENDMENT NO. 1 TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
This AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Agreement”) dated as of July 29, 2013, is by and among Gregg Appliances, Inc.,
an Indiana corporation (“Borrower”), the financial institutions listed on the
signature pages hereto as existing lenders (the “Existing Lenders”), the
financial institutions listed on the signature hereto as incremental lenders
(the “Incremental Lenders”, and together with the Existing Lenders, the
“Lenders”), and Wells Fargo Bank, National Association, as administrative agent
and collateral agent for the Lenders (“Agent”).
R E C I T A L S:
WHEREAS, Agent, the Existing Lenders, the Borrower, and HHG Distributing, LLC,
an Indiana limited liability company (“HHG”), are parties to that certain
Amended and Restated Loan and Security Agreement dated as of March 29, 2011 (as
amended, supplemented, or otherwise modified from time to time, the “Loan
Agreement”; capitalized terms used and not defined herein shall have the
meanings assigned to them in the Loan Agreement, as amended hereby);
WHEREAS, the Borrower has requested that the Agent and Lenders amend the Loan
Agreement to, among other things, extend the Scheduled Maturity Date and change
the amount of the Maximum Credit to $400,000,000; and
WHEREAS, the Incremental Lenders and certain Existing Lenders have agreed to
provide new or additional Commitments, as applicable, pursuant to the terms and
conditions set forth herein, and the Agent and the Lenders have agreed to extend
the Scheduled Maturity Date and to make such other amendments pursuant to the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.Amendments to Loan Agreement. Immediately upon the satisfaction of
each of the applicable conditions precedent set forth in Section 3 of this
Agreement, the following amendments to the Loan Agreement shall become effective
as of the date hereof:
(a)    The definition of “Applicable Margin” set forth in Section 1 of the Loan
Agreement is hereby amended and restated to read as follows:
“Applicable Margin” shall mean, at any time during any calendar quarter, (a) as
to Base Rate Loans, the applicable percentage (on a per annum basis) set forth
below for Base Rate Loans, and (b) as to Eurodollar Rate Loans, the applicable
percentage (on a per annum basis) set forth below for Eurodollar Rate Loans, in
each case, if as of the end of



--------------------------------------------------------------------------------




the immediately preceding calendar quarter the Quarterly Average Excess
Availability for such calendar quarter was at or within the amounts indicated
for such percentage:
Tier
Quarterly Average
Excess Availability
Applicable Margin
Base Rate Loans
Eurodollar
Rate Loans
Tier I
Greater than 50% of the Commitments
0.50%
1.50%
Tier II
Greater than 25% of the Commitments but less than or equal to 50% of the
Commitments
0.75%
1.75%
Tier III
Less than or equal to 25% of the Commitments
1.00%
2.00%



provided, that: (i) the Applicable Margin shall be calculated and established
once every calendar quarter, effective as of the first day of such calendar
quarter period and shall remain in effect until adjusted thereafter as of the
last day of the month at the end of such calendar quarter period; (ii) each
adjustment of the Applicable Margin shall be effective as of the first day of a
calendar quarter based on the Quarterly Average Excess Availability for the
immediately preceding calendar quarter; and (iii) the Applicable Margin shall be
the applicable percentage calculated based on the percentage set forth in Tier
II of the chart above until September 30, 2013. The interest rates will be
adjusted every calendar quarter thereafter based on the chart above. In the
event that at any time after the end of a calendar quarter, Agent shall have
determined that the amount of the Quarterly Average Excess Availability for such
quarter initially used for the determination of the Applicable Margin was
greater than the actual amount of the Quarterly Average Excess Availability for
such quarter, the Applicable Margin shall be appropriately adjusted based on
such actual Quarterly Average Excess Availability and any additional interest
for the applicable period payable as a result of such recalculation shall be
promptly paid to Agent for the benefit of Lenders. The foregoing shall not be
construed to limit the rights of Agent and Lenders with respect to the amount of
interest payable after a Default or Event of Default whether based on such
recalculated percentage or otherwise.
(a)    The definition of “Bank Products” set forth in Section 1 of the Loan
Agreement is hereby amended and restated to read as follows:
“Bank Products” shall mean any one or more of the following types of services or
facilities extended to Borrower or its Subsidiaries by a Bank Product Provider:
(a) credit cards, (b) purchase cards, (c) ACH Transactions, (d) any overdrafts,
cash management or related services, (e) Hedging Transactions, if and to the
extent provided hereunder, and (f) supply chain finance products.
(b)    The definition of “Borrowing-Base” set forth in Section 1 of the Loan
Agreement is hereby amended and restated to read as follows:

2



--------------------------------------------------------------------------------




“Borrowing Base” shall mean, at any time, the amount equal to:
(a)    the sum of (A) ninety percent (90%) of the amount of Eligible Commercial
Accounts, plus (B) ninety percent (90%) of the amount of Eligible Credit Card
Receivables, plus (C) ninety percent (90%) of the Net Recovery Percentage
multiplied by the Value of such Eligible Inventory; minus
(b)    Reserves.
(c)    Section 1 of the Loan Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definition:
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
(d)    Section 1 of the Loan Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definition:
“Excluded Swap Obligation” means, with respect to any Guarantor, any of its Swap
Obligations if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation with respect to which such Guarantee of, or
security interest granted by, such Guarantor is or becomes illegal.
(e)    Section 1 of the Loan Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definition:
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
(f)    The definition of “Fee Letter” set forth in Section 1 of the Loan
Agreement is hereby amended and restated to read as follows:
“Fee Letter” shall mean (a) the letter agreement, dated March 1, 2011, by and
among Borrower, Agent, and joint lead arrangers setting forth, among other fees,
certain

3



--------------------------------------------------------------------------------




fees payable by Borrower to Agent for the benefit of itself and Lenders, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, and (b) the letter agreement, dated July 8, 2013,
by and among Borrower, Agent, and Wells Fargo as a joint lead arranger setting
forth, among other fees, certain fees payable by Borrower to Agent for the
benefit of itself and Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
(g)    Section 1 of the Loan Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definition:
“First Amendment” shall mean that certain Amendment No. 1 to Amended and
Restated Loan and Security Agreement, dated as of the First Amendment Effective
Date, by and among the Borrower, the Agent and the Lenders signatory thereto.
(h)    Section 1 of the Loan Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definition:
“First Amendment Effective Date” shall mean July 29, 2013.
(i)    The definition of “Hedging Transactions” set forth in Section 1 of the
Loan Agreement is hereby amended by adding the following parenthetical after the
phrase “any such agreement” at the end thereof:
(including, for the avoidance of doubt, all Swap Obligations)
(j)    The definition of “Lenders” set forth in Section 1 of the Loan Agreement
is hereby amended and restated to read as follows:
“Lenders” shall mean the financial institutions which are signatories hereto as
Lenders and other persons made a party to this Agreement as a Lender in
accordance with Sections 2.3 and/or 13.7 hereof or in connection with the First
Amendment, and their respective successors and assigns; each sometimes being
referred to herein individually as a “Lender.”
(k)    The definition of “London Interbank Offered Rate” set forth in Section 1
of the Loan Agreement is hereby amended by deleting the phrase “Reuters Screen
LIBOR01 Page” appearing in two places therein and, in both places, in inserting
in lieu thereof the phrase “Macro*World's (https://capitalmarkets.mworld.com)
Page BBA LIBOR – USD”.
(l)    The definition of “Maximum Credit” set forth in Section 1 of the Loan
Agreement is hereby amended and restated to read as follows:
“Maximum Credit” shall mean (i) prior to the First Amendment Effective Date, the
amount of $300,000,000, and (ii) from and after the First Amendment Effective
Date, the amount of $400,000,000 (which amount may be increased after the First
Amendment

4



--------------------------------------------------------------------------------




Effective Date in accordance with the exercise of an increase in the Maximum
Credit permitted by Section 2.3 hereof upon the effective date of such
increase).
(m)    The definition of “Obligations” set forth in Section 1 of the Loan
Agreement is hereby amended by adding the following proviso after the phrase “or
lien of Agent” at the end thereof:
; provided, further, that the Obligations shall not include any Excluded Swap
Obligations.
(n)    The definition of “Pro Rata Share” set forth in Section 1 of the Loan
Agreement is hereby amended and restated to read as follows:
“Pro Rata Share” shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of
Lenders, as adjusted from time to time in accordance with the provisions of
Sections 2.3 and 13.7 hereof and the First Amendment; provided, that, if the
Commitments have been terminated, the numerator shall be the unpaid amount of
such Lender’s Loans and its interest in the Letter of Credit Accommodations and
the denominator shall be the aggregate amount of all unpaid Loans and Letter of
Credit Accommodations.
(o)    Section 1 of the Loan Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definition:
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, the
Borrower, the Guarantor (if applicable) or any other guarantor of the
Obligations that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an “Eligible Contract
Participant” (an “ECP”) as that term is defined under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
(p)    Section 1 of the Loan Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definition:
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act (including for the avoidance of doubt, any
obligation under a Guarantee).
(q)    Section 2.2(c) of the Loan Agreement is hereby amended by amending and
restating the second sentence of such Section to read as follows:

5



--------------------------------------------------------------------------------




Such notice shall be irrevocable and shall specify the identity of the requested
issuer (which shall be Agent or a Lender which has agreed to issue a letter of
credit) of the Letter of Credit Accommodation requested, the original face
amount thereof, the effective date (which date shall be a Business Day and in no
event shall be a date less than ten (10) days prior to the end of the then
current term of this Agreement) of issuance of such requested Letter of Credit
Accommodation, whether such requested Letter of Credit Accommodation may be
drawn in a single or in partial draws, the date on which such requested Letter
of Credit Accommodation is to expire (which date shall be a Business Day), the
purpose for which such requested Letter of Credit Accommodation is to be issued,
and the beneficiary of such requested Letter of Credit Accommodation.
(r)    Section 2.3(a) of the Loan Agreement is hereby amended by amending and
restating subclause (i) of such Section to read as follows:
(i)    in no event shall the aggregate amount of any such increase in the
Maximum Credit cause the Maximum Credit to exceed $500,000,000,
(s)    Section 3.2 of the Loan Agreement is hereby amended by amending and
restating clause (a) of such Section to read as follows:
(a)    Borrower shall pay to Agent, for the account of Lenders, monthly an
unused line fee at the Unused Line Rate (defined below) then applicable
calculated upon the amount by which the Maximum Credit exceeds the average daily
principal balance of the outstanding Revolving Loans and Letter of Credit
Accommodations during the immediately preceding month (or part thereof) while
this Agreement is in effect and for so long thereafter as any of the Obligations
are outstanding, which fee shall be payable on the first day of each month in
arrears. The “Unused Line Rate” shall be a rate per annum set forth below and
determined based on the amount of the daily average of the outstanding Revolving
Loans and Letter of Credit Accommodations for the immediately preceding calendar
quarter period as set forth below:
Tier
Daily Average Revolving Loans and Letter of Credit Accommodations
Unused Line Rate
1
Greater than or equal to 50% of the Borrowing Base
0.250%
2
Less than 50% of the Borrowing Base
0.375%


provided, that the Unused Line Rate set forth in Tier 2 of the chart above shall
be in effect from the First Amendment Effective Date until September 30, 2013.
The Unused Line Rate shall be calculated and established thereafter once every
calendar quarter, effective as of the first day of such calendar quarter period
and shall remain in effect until the next quarterly adjustment date. Swing Line
Loans will not be considered in the calculation of the Unused Line Rate.
(t)    Section 6.4(a) of the Loan Agreement is hereby amended by adding the
following additional clause at the end of the last sentence thereof:

6



--------------------------------------------------------------------------------




and (iii) no Swap Obligations of any Loan Party shall be paid with amounts
received from any Guarantor whose Obligations constitute Excluded Swap
Obligations (including sums received as a result of the exercise of remedies
with respect to such guaranty) or from the proceeds of such Guarantor’s
Collateral (but subject to the final sentence of the definition of Excluded Swap
Obligation); provided, that, to the extent possible, appropriate adjustments
shall be made with respect to payments and/or the proceeds of Collateral from
other Loan Parties that are ECPs with respect to such Swap Obligations to
preserve the allocation to Obligations otherwise set forth above.
(u)    Section 6.11(b) of the Loan Agreement is hereby amended by amending and
restating the parenthetical statement in the third line thereof as follows:
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section, but not including (i) Other Taxes that arise as a
result of Agent’s or any Lender’s arrangements with the applicable taxing
jurisdiction, if any, and not as a result of this Agreement), (ii) any Taxes
imposed pursuant to FATCA, and (iii) any income, franchise or branch profits
Taxes imposed on the Lender or Agent.
(v)    Section 6.11(c)(i) of the Loan Agreement is hereby amended to read as
follows:
subject to the last sentence of Section 6.11(f), in the case of Taxes other than
Taxes imposed pursuant to FATCA and any income, franchise or branch profits
Taxes imposed on the recipient, the sum payable shall be increased as necessary
so that after making all required deductions and withholdings (including
deductions and withholdings applicable to additional sums payable under this
Section) Agent or such Lender receives an amount equal to the sum it would have
received had no such deductions or withholdings been made
(w)    Section 6.11(c)(iv) of the Loan Agreement is hereby amended to read as
follows:
(iv) other than in respect of Taxes imposed pursuant to FATCA and any income,
franchise or branch profits Taxes imposed on the recipient, to the extent not
paid to Agent or Lenders pursuant to Section 6.11(c)(i), Borrower or such
Guarantor shall also pay to Agent or any Lender, at the time interest is paid,
all additional amounts which are necessary to preserve the after-tax yield Agent
or such Lender would have received pursuant to the Financing Agreements if such
Taxes or Other Taxes had not been imposed.
(x)    Section 6.11(i) of the Loan Agreement is hereby amended by adding the
following sentence at the end thereof:
Each Lender hereby agrees that any failure by it to comply with the requirements
of this Section 6.11(i)(b), or by the documents provided hereto to provide a
complete exemption from withholding tax, other in either case than by reason of
a change in law occurring after the date such Lender became a party to this
Agreement, shall relieve the Borrower of any obligation under Section 6.1(c)
hereof to pay additional amounts in

7



--------------------------------------------------------------------------------




respect of any resulting Taxes required to be withheld from payments made to, or
for the benefit of, such Lender.
(y)    Section 6.11 of the Loan Agreement is hereby amended by adding new
subsection (j) hereof to read as follows:
(j)    if payment made to a Lender hereunder would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
required by the Borrower or Agent as may be necessary for the Borrower or Agent
to comply with its obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(j), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(z)    Section 9.4 of the Loan Agreement is hereby amended by amending the
second sentence thereof to read as follows:
Without duplication of Section 6.11 hereof, Borrower and each Guarantor shall be
liable for any tax or penalties imposed on Agent or any Lender as a result of
the financing arrangements provided for herein and Borrower and each Guarantor
agrees to indemnify and hold Agent and Lenders harmless with respect to the
foregoing, and to repay to Agent, for the benefit of Lenders, on demand the
amount thereof, and until paid by Borrower or Guarantors such amount shall be
added and deemed part of the Loan, provided, that nothing contained herein shall
be construed to require Borrower or Guarantors to pay any (i) income, franchise
or branch profits taxes attributable to the income of Lenders from any amounts
charged by or paid hereunder to Lenders or (ii) Taxes imposed on any payment
hereunder pursuant to FATCA.
(aa)    Section 13.1 of the Loan Agreement is hereby amended by amending and
restating the first sentence of such section to read as follows:
This Agreement and the other Financing Agreements shall become effective as of
the date set forth on the first page hereof and shall continue in full force and
effect for a term ending on the date five (5) years from the First Amendment
Effective Date (the “Scheduled Maturity Date”), unless sooner terminated
pursuant to the terms hereof.
(bb)    Section 13 of the Loan Agreement is hereby amended by adding the
following new Section 13.13 immediately following Section 13.12 thereof:

8



--------------------------------------------------------------------------------




13.13    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its obligations under any guaranty to which it is a party in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 13.13 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
13.13 or otherwise under such guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 13.13 shall
remain in full force and effect until payment in full of the Obligations and the
termination of the Commitments. Each Qualified ECP Guarantor intends that this
Section 13.13 constitute, and this Section 13.13 shall be deemed to constitute,
a “keepwell, support , or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
(cc)    Schedule 1.28 (Commitments) to the Credit Agreement is hereby amended by
deleting such Schedule in its entirety and substituting therefor Schedule 1.28
(Commitments) to the Credit Agreement attached hereto.
Section 2.    Lenders and Commitments
Section 2.1    Increase to the Maximum Credit. Each Incremental Lender hereby
agrees to provide its Commitment, as set forth on Schedule 1.28 annexed hereto
(the “Incremental Commitment”), which Incremental Commitment is in addition to
its existing Commitment, if any, upon the satisfaction of each of the applicable
conditions precedent set forth in Section 3 of this Agreement. Upon the
effectiveness of this Agreement, (a) each Incremental Lender which is not also
an Existing Lender shall be a party to the Loan Agreement and the other
Financing Agreements and shall have the rights and obligations of a Lender
thereunder and (b) the participation interests (and fees with respect thereto)
in all outstanding Letter of Credit Accommodations will be adjusted to reflect
each Lender’s new Pro Rata Share.
Section 2.2    Agreements of Incremental Lenders. Each Incremental Lender (a)
confirms that it has received a copy of the Loan Agreement and the other
Financing Agreements, together with copies of the financial statements referred
to therein and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement; (b)
agrees that it will, independently and without reliance upon the Agent or the
joint lead arrangers or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement; (c)
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Loan Agreement and the other Financing
Agreements as are delegated to the Agent by the terms thereof, together with
such powers as are reasonably incidental thereto; and (d) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender.

9



--------------------------------------------------------------------------------




Section 2.3    Miscellaneous.
(a)    For purposes of the Loan Agreement, the initial notice address of each
Incremental Lender which is not also an Existing Lender shall be as set forth
below its respective signature below.
(b)    For each Incremental Lender which is not also an Existing Lender,
delivered herewith to the Agent are such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Incremental Lender may be required to deliver to the Agent pursuant to Section
6.11 of the Loan Agreement.
(c)    Upon the effectiveness of this Agreement, the Agent will record all Loans
made by each Incremental Lender in the Register.
Section 3.    Conditions Precedent to Effectiveness of Agreement.
(a)    The effectiveness of this Agreement is subject to (i) the satisfaction of
the conditions set forth in Section 3(b) of this Agreement and (ii) the receipt
by the Agent of a duly executed counterpart of this Agreement from the Borrower
and all Lenders.
(b)    The effectiveness of this Agreement is subject to the satisfaction of the
following conditions:
(i)    Agent shall have received a reaffirmation of guaranty from HHG in the
form attached hereto as Exhibit A;
(ii)    Borrower shall have paid all fees and other amounts due and payable by
it under the Loan Agreement, including to the extent invoiced, but subject to
the Fee Letter, the reasonable fees, costs and expenses owing to Choate, Hall &
Stewart LLP, and under the Fee Letter;
(iii)    Agent shall have received a Secretary’s Certificate of the Borrower and
HHG certifying the passage and continued effectiveness of resolutions from the
Borrower and HHG approving the transactions contemplated by this Agreement and
the incumbency of the officers executing this Agreement and the documents
delivered in connection therewith, in each case in form and substance
satisfactory to the Agent;
(iv)    The representations and warranties contained in this Agreement shall be
true and correct in all material respects;
(v)    Each Incremental Lender which is not also an Existing Lender shall have
received from Borrower all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act;
(vi)    Agent and the Lenders shall have received the following legal opinions
and documents: (x) executed legal opinions of Bingham McCutchen LLP,

10



--------------------------------------------------------------------------------




special counsel to the Borrower and HHG, and Ice Miller LLP, special Indiana
counsel to the Borrower and HHG (and including an opinion as to no conflicts
with Indebtedness), (y) a certificate executed by a senior officer of the
Borrower and HHG certifying that all of the conditions precedent to the making
of the Loans set forth in Section 4.2 of the Loan Agreement shall be satisfied
as of the date of the increase in the Maximum Credit, both before and after
giving effect to such increase, and (z) all other documents reasonably requested
by the Agent in connection with this Agreement, in each case in form and
substance satisfactory to the Agent;
(vii)    The Agent shall have received (x) projected monthly balance sheets,
income statements, statements of cash flows and availability of Borrower and
Guarantors for the period through the end of the fiscal year ending March 31,
2015, (ii) projected annual balance sheets, income statements, statements of
cash flows and availability of Borrower and Guarantors through the end of the
2016 fiscal year, in each case, as to the projections described in clauses (i)
and (ii), with the results and assumptions set forth in all of such projections
in form and substance consistent with the projected financial statements
heretofore delivered to the Agent, and (iii) any updates or modifications to the
projected financial statements of Borrower and Guarantors previously received by
the Agent, in each case in form and substance satisfactory to the Agent;
(viii)    The Agent shall have received and reviewed lien search results for the
jurisdiction of incorporation and organization of Borrower and Guarantors and
judgment search results for the jurisdiction of the chief executive office of
Borrower and Guarantors, which search results shall be in form and substance
reasonably satisfactory to the Agent; and
(ix)    No material adverse change in the business, operations, profits, assets
or prospects of Borrower and Guarantors shall have occurred since March 31,
2013, and no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority, which (i) purports to enjoin, prohibit, restrain or
otherwise affect (A) the making of the Loans or providing the Letter of Credit
Accommodations, or (B) the consummation of the transactions contemplated
pursuant to the terms of this Agreement, or (ii) has or would reasonably be
expected to have a Material Adverse Effect.
Section 4.    Representations, Warranties and Covenants. In order to induce
Agent and Lenders to enter into this Agreement, Borrower represents and warrants
to Agent and Lenders, upon, and as of the date of, the effectiveness of this
Agreement, which representations, warranties and covenants shall survive the
execution and delivery of this Agreement that:
(d)    Increase in Maximum Credit. The increase in the Maximum Credit
contemplated by this Agreement shall not, on the effective date of this
Agreement, (i) violate any applicable law, regulation or order or decree of any
court or other Governmental Authority and (ii) be enjoined, temporarily,
preliminarily or permanently.

11



--------------------------------------------------------------------------------




(e)    No Default; etc. No Default or Event of Default has occurred and is
continuing after giving effect to this Agreement or would result from the
execution or delivery of this Agreement or the consummation of the transactions
contemplated hereby.
(f)    Power and Authority; Authorization. Borrower has the corporate power and
authority to execute and deliver this Agreement and to perform the terms and
provisions of the Loan Agreement, as amended by this Agreement, and the
execution and delivery by Borrower of this Agreement, and the performance by the
Borrower of its obligations hereunder and under the Financing Agreements have
been duly authorized by all requisite corporate action by Borrower.
(g)    Execution and Delivery. Borrower has duly executed and delivered this
Agreement.
(h)    Enforceability. This Agreement and the Loan Agreement, as amended by this
Agreement, constitute the legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their respective terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ right
generally, and by general principles of equity.
(i)    Representations and Warranties. All of the representations and warranties
contained in the Loan Agreement and in the other Financing Agreements (other
than those which speak expressly only as of a different date) are true and
correct in all material respects as of the date hereof after giving effect to
this Agreement and the transactions contemplated hereby.
Section 5.    Miscellaneous.
(a)    Effect; Ratification. Subject to the Fee Letter, Borrower acknowledges
that all of the reasonable fees, costs and expenses of Choate, Hall & Stewart
LLP incurred by Agent in connection with this Agreement shall be reimbursable
under Section 9.21 of the Loan Agreement. The amendments and waiver set forth
herein are effective solely for the purposes set forth herein and shall be
limited precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the Loan
Agreement or of any other Financing Agreement or (ii) prejudice any right or
rights that Agent or any Lender may now have or may have in the future under or
in connection with the Loan Agreement or any other Financing Agreement. This
Agreement is a Financing Agreement. Each reference in the Loan Agreement to
“this Agreement”, “herein”, “hereof’ and words of like import and each reference
in the other Financing Agreements to the “Loan Agreement” shall mean the Loan
Agreement as amended hereby. This Agreement shall be construed in connection
with and as part of the Loan Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Agreement and each other Financing Agreement, except as herein amended are
hereby ratified and confirmed and shall remain in full force and effect.
(b)    Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart constituting an original but all together
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or other electronic means shall be as
effective as delivery of a manually executed counterpart of this

12



--------------------------------------------------------------------------------




Agreement. Any party delivering an executed counterpart of this Agreement by
facsimile or other electronic means also shall deliver a manually executed
counterpart of this Agreement but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.
(c)    Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York.
[Signature Page Follows]



13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement No. 1 to
Amended and Restated Loan and Security Agreement as of the date first above
written.
GREGG APPLIANCES, INC.,
as Borrower


By:                    
Name:
Title:

S-1



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, an Existing Lender and an
Incremental Lender


By:                    
Name:
Title:

S-2



--------------------------------------------------------------------------------






[OTHER EXISTING LENDERS AND INCREMENTAL LENDERS]

S-3



--------------------------------------------------------------------------------




    


EXHIBIT A
REAFFIRMATION OF GUARANTY
July 29, 2013
Wells Fargo Bank, National Association, as Agent
One Boston Place, 18th Floor            
Boston, Massachusetts 02108        
Re:    Guarantee
Please refer to (1) the Amended and Restated Loan and Security Agreement dated
as of March 29, 2011 (as amended, supplemented, restated or otherwise modified
from time to time, the “Loan Agreement”), among Gregg Appliances, Inc., an
Indiana corporation (“Borrower”), HHG Distributing, LLC, an Indiana limited
liability company (“HHG”), the lenders party thereto (the “Lenders”) and Wells
Fargo Bank, National Association, as administrative agent and collateral agent
for the Lenders (the “Agent”), and (2) the Amended and Restated Guarantee dated
July 25, 2007 (as amended, the “Guarantee”) by HHG in favor of the Agent.
Pursuant to Amendment No. 1 to Amended and Restated Loan and Security Agreement
dated as of the date hereof (the “Agreement”) among Agent, the Lenders signatory
thereto and the Borrower, the Loan Agreement has been amended in accordance with
the terms and conditions of the Agreement.
HHG hereby (i) acknowledges and reaffirms all of its obligations and
undertakings under the Guarantee, (ii) acknowledges and agrees that subsequent
to, and taking into account all of the terms and conditions of the Agreement,
the Guarantee is and shall remain in full force and effect in accordance with
the terms thereof and (iii) agrees to the amendments set forth in Section 1 of
the Agreement.
 
[Signature Page Follows]



S-4



--------------------------------------------------------------------------------






GUARANTOR:


HHG DISTRIBUTING, LLC




By:                    
Name:
Title:





[SIGNATURE PAGE TO REAFFIRMATION OF GUARANTY]



--------------------------------------------------------------------------------




Schedule 1.28
Commitments
Lender
Commitment


Wells Fargo Bank, National Association


$125,000,000


JPMorgan Chase Bank, N.A.


$65,000,000


SunTrust Bank


$45,000,000


Regions Bank


$45,000,000


RBS Business Capital


$40,000,000


BMO Harris Bank N.A.


$35,000,000


Key Bank National Association


$30,000,000


Barclays Bank PLC


$7,500,000


Credit Suisse AG, Cayman Islands Branch


$7,500,000







